Case 3:19-cv-01024-DWD Document 58 Filed 01/15/21 Page 1 of 3 Page ID #147




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

 KENNADO TAYLOR,                          )
                                          )
                      Plaintiff,          )
                                          )
 vs.                                      )          Case No. 19-cv-1024-DWD
                                          )
 MIKE,                                    )
 JOHN DOE #1, and                         )
 JANE DOES #1 and #2                      )
                                          )
                      Defendants.         )

                              MEMORANDUM & ORDER

DUGAN, District Judge:

       Plaintiff Kennado Taylor, an inmate in the custody of the Illinois Department of

Corrections, alleges that he was subjected to excessive force by Defendants Mike, John

Doe #1, and Jane Doe #2 while he was detained at Chester Mental Health Center in

September 2019. He also alleges that Jane Doe #1 provided him with inadequate medical

care during his detention. This matter comes before the Court on a number of pending

motions filed by Plaintiff.

       First, Plaintiff has filed two motions for recruitment of counsel. (Docs. 29, 30).

When presented with a request to appoint counsel, the Court must make the following

inquiries: (1) has the indigent plaintiff made a reasonable attempt to obtain counsel or

effectively been precluded from doing so, and (2) given the difficulty of the case, does the

plaintiff appear competent to litigate it himself. See Pruitt v. Mote, 503 F.3d 647, 654-55

(7th Cir. 2007). Here, there is insufficient information to establish that Taylor has made a

reasonable attempt to obtain counsel on his own. While his second motion (Doc. 30)
Case 3:19-cv-01024-DWD Document 58 Filed 01/15/21 Page 2 of 3 Page ID #148




includes receipts for letters sent to attorneys, there is no documentation that those

mailings related to Taylor’s claims in this action. Information like copies of the letters sent

to counsel or rejection letters related to the claims in this case may be sufficient to

establish a reasonable attempt to secure counsel, but receipts for postage do not suffice.

As such, Plaintiff’s motions for counsel are denied.

       Next, before Defendants McCarron and Johns were served, Plaintiff filed a motion

regarding concerns about whether they were ignoring service attempts. Neither

Defendant remains a party to this action. As such, Plaintiff’s motion to the Court of

Defendant not respond[ing] to summons (Doc. 35) is moot.

       Plaintiff also has filed three motions for default judgment directed at Defendants

McCarron and Johns. (Docs. 43, 44, 47). The motions are now moot. Additionally, Federal

Rule of Civil Procedure 55 requires that, prior to seeking a default judgment under Rule

55(b), a party must secure an entry of default from the Clerk's Office pursuant to Rule

55(a). No entry of default has been made by the Clerk of Court, so Plaintiff’s motions for

default judgment are premature. To the extent that Plaintiff requests an entry of default

in his motion, such a request cannot be granted now that neither McCarron nor Johns are

parties to this action.

       Finally, Plaintiff has requested status updates as to this case. (Doc. 45, 48, 49). At

this point, Plaintiff’s motion for leave to amend his complaint has been granted in part,

and his amended complaint will be docketed. The Clerk of Court has been instructed to

attempt to serve Defendant Mike, and, by separate order, the Court will address

identification of the Doe defendants and other scheduling and discovery issues.
Case 3:19-cv-01024-DWD Document 58 Filed 01/15/21 Page 3 of 3 Page ID #149




                                      CONCLUSION

      For the above-stated reasons, Plaintiff’s motions for status and for updates (Docs.

45, 48, 49) are GRANTED. Plaintiff’s motions for recruitment of counsel (Doc. 29, 30), are

DENIED. Plaintiff’s motion to the Court of Defendant not respond[ing] to summons

(Doc. 35) is MOOT. Plaintiff’s motions for default judgment (Docs. 43, 44, 47) are

DENIED as MOOT and as premature.

      SO ORDERED.

      Dated: January 15, 2021




                                                       ______________________________
                                                       DAVID W. DUGAN
                                                       United States District Judge
